   Case 2:18-cv-00658-MHT-JTA Document 24 Filed 06/15/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ARMOD RASHAD JAHMAL                )
BOSWELL,                           )
                                   )
     Petitioner,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:18cv658-MHT
                                   )                (WO)
JOE SEDINGER, et al.,              )
                                   )
     Respondents.                  )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court that:

    (1) The       United       States        Magistrate        Judge's

recommendation (Doc. 20) is adopted.

    (2) The petition for writ of habeas corpus (Doc. 1

and Doc. 7) is denied as time-barred as to petitioner’s

challenge to his conviction for third-degree burglary

because the petition was filed after the expiration of

the statute of limitations.

    (3) The petition for writ of habeas corpus (Doc. 1
   Case 2:18-cv-00658-MHT-JTA Document 24 Filed 06/15/21 Page 2 of 2




and Doc. 7) is dismissed for lack of jurisdiction as to

petitioner’s      challenge         to      his     convictions        for

third-degree      theft       of     property       and   obstructing

governmental operations, or, in the alternative, are

denied     because      the   petition      was   filed       after     the

expiration of the statute of limitations.

    (4) The petition for writ of habeas corpus (Doc. 1

and Doc. 7) is dismissed as procedurally defaulted as

to petitioner’s challenge to the probation revocation

and sentence imposed on June 8, 2017.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document    on   the     civil     docket    as   a   final     judgment

pursuant    to   Rule    58   of    the   Federal     Rules    of     Civil

Procedure.

    This case is closed.

    DONE, this the 15th day of June, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE



                                    2
